Citation Nr: 0122655	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  94-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability suffered 
during VA-sponsored vocational rehabilitation training in 
September 1995.

2.  Entitlement to service connection for a mitral valve 
defect.


REPRESENTATION

Veteran represented by:	Timothy P. Fisher, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to May 
1993, when he was retired on account of disability.  This 
appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(the RO)

In July 1996, the veteran testified at a personal hearing 
chaired by a Member of the Board at the RO.  Because the 
Board member who conducted the July 1996 hearing is not 
longer employed by the Board, and at the veteran's request, 
in July 2000, this case was remanded so that the veteran 
could be accorded another travel board hearing. In January 
2001, the veteran appeared and testified at a hearing chaired 
by the undersigned Board Member.   

As discussed in detail in the Board's July 2000 remand, there 
was evidently some confusion in the past over which issues 
the veteran intended to appeal.  It is clear from the current 
state of the record that the only two issues which the 
veteran desires to appeal are those which are listed on the 
first page of this decision.  See the January 2001 hearing 
transcript, page 3.    

The issue of entitlement to VA compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for disability suffered 
during VA-sponsored vocational rehabilitation training in 
September 1995 will be addressed on the merits.  The issue of 
entitlement to service connection for a mitral valve defect 
will be the subject of the remand portion of this decision.



FINDING OF FACT

The veteran does not have a current medical disability 
proximately caused by the provision of training and 
rehabilitation services as part of an approved VA vocational 
rehabilitation program.


CONCLUSION OF LAW

VA compensation benefits for disability claimed to have been 
proximately caused by the provision of training and 
rehabilitation services as part of an approved VA vocational 
rehabilitation program under the provisions of 38 U.S.C.A. 
§ 1151 are not warranted.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. §§ 3.358(c)(5), 3.800 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to benefits under 
38 U.S.C.A. § 1151 for a disability claimed to have been 
incurred during VA sponsored vocational rehabilitation 
training in September 1955.

In the interest of clarity, the factual background of this 
case will briefly be reviewed.  The pertinent law and VA 
regulations will then be set forth.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Factual background

The facts of the case are not in substantial dispute.  Under 
the auspices of the VA's vocational rehabilitation program, 
the veteran enrolled in a course of study leading to a 
certificate enabling him to be a diving instructor and dive 
shop manager.  During the course, he participated in several 
dive sessions.  Following a dive on September 3, 1995, he 
experienced severe physical difficulty involving tiredness, 
dizziness, and numbness in his upper and lower extremities 
following a dive.  He was taken an emergency room for 
treatment.  The emergency room records reflect he was treated 
for hyperventilation, tachycardia and some dehydration.  A 
letter from the veteran's treating physician written several 
weeks after the incident notes that the final diagnosis was 
of decompression sickness, Type II.  The physician explained 
that the veteran had benefited from the treatment and had no 
residual sequelae.

The veteran filed the instant claim for VA benefits in 
October 1995.  In a November 1995 letter, he clarified the 
basis of his claim as follows:  "I am entitled to additional 
benefits since this happened due to no fault of my own, under 
school's instruction, and I cannot continue training for six 
months."  It was subsequently determined that a course of 
diving training was contraindicated for other reasons, and 
the veteran eventually completed his program of VA vocational 
rehabilitation in another area of study.  

The RO denied payment of VA monetary benefits under the 
provisions of 38 U.S.C.A. § 1151 on the basis that the 
veteran does not have a current medical disability resulting 
from the dive incident.

During the January 2001 hearing before the undersigned Board 
Member, the veteran testified that he does not suffer any 
physical disability as a result of the September 3, 1995, 
incident, but explained that he desires VA monetary 
compensation for the period of time when he was unable to 
pursue his dive training and he is also seeking reimbursement 
for the costs of his Emergency Room treatment on September 3 
and 4, 1995.  

Relevant law and regulation

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury which was proximately 
caused by the provision of training and rehabilitation 
services as part of an approved VA vocational rehabilitation 
program, not the result of such veteran's own willful 
misconduct, and such injury results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.

This law and implementing regulations have undergone several 
changes in the past decade.  In particular, effective October 
1, 1997, 38 U.S.C.A. 1151, relating to benefits for persons 
disabled by treatment or vocational rehabilitation, was 
amended by Congress.  See section 422(a) of PL 104-204.  The 
purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in Brown v. Gardner, 115 S. Ct. 552 
(1994).  However, claims filed before October 1, 1997, such 
as this veteran's claim which was filed in October 1995, are 
adjudicated under the more favorable  provisions in effect 
before that date.  See VAOPGCPREC 40-97 (Dec. 31, 1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).

With regard to injuries incurred during a course of 
vocational rehabilitation, compensation is not payable unless 
there is established a direct (proximate) causal connection 
between the injury or aggravation of an existing injury and 
some essential activity or function which is within the scope 
of the vocational rehabilitation course.  Where a causal 
connection exists, there is no willful misconduct, and injury 
occurred in the context of an essential activity or function 
within the scope of the veteran's vocational rehabilitation, 
any additional disability will be compensated as if service 
connected.  38 C.F.R. §§ 3.358(c)(5), 3.800 (1995).

Analysis

Preliminary matter - duty to assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].
  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the veteran and his attorney 
of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the veteran and his attorney of which 
portion, if any, of the evidence is to be provided by the 
veteran and which part, if any, VA will attempt to obtain on 
his behalf.

In this case, the veteran and his attorney have been provided 
with the applicable law and regulations, including an 
explanation as to each element which must be present for a 
successful claim under the provisions of 38 U.S.C.A. § 1151 
and the nature of evidence required to prove each element, in 
the March 1997 Statement of the Case and the July 1998 
Supplemental Statement of the Case.  Additional written 
explanations were provided in an August 1996 rating decision, 
correspondence dated in September 1997, a July 1998 rating 
decision, and a November 1999 Supplemental Statement of the 
Case.  Records of personal contacts and correspondence with 
the veteran's Congressman dated in January 1998, July 1998,  
and September 1998, in addition to correspondence with the 
veteran himself dated in February 1999 all contain 
explanations of the requirement for the veteran to show that 
he suffers from a current, chronic disability resulting from 
the scuba diving accident.  Furthermore, the hearing 
transcript includes a discussion wherein the veteran's 
attorney indicated that he understands the standard of review 
and the nature of proof required for such a claim.  (hearing 
transcript, January 30, 2001, pp. 16-18)

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Among other things, the implementing regulations 
provide that VA will provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but:  (a) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (b) establishes that the 
veteran suffered an event, injury or disease in service; and 
(c) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

Notwithstanding the fact that this issue was developed by the 
RO before the VCAA was enacted, the Board finds that VA's 
duty to assist the veteran in the development of his claim 
has been fulfilled and that the other pertinent provisions of 
the VCAA have been effectively satisfied by actions taken by 
VA.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  The veteran and his attorney have 
been accorded ample opportunity to provide evidence and 
argument in support of his claim.  They have pointed to no 
evidence which exists and which should be obtained.   

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by VCAA.   The Board finds that a 
remand of this case would not benefit the veteran and would 
only impose unnecessary delay.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

Discussion

The terms of the statute provide benefits for persons 
disabled by vocational rehabilitation, specifically for 
additional disability, in the same manner as if such 
additional disability were service-connected.  38 U.S.C.A. 
§ 1151.  

In this case, neither the veteran nor any physician has 
identified any currently existing additional medical 
disability resulting from the diving accident.  There is no 
evidence that the veteran currently suffers from any medical 
disability caused by the September 1995 diving accident.  

The case law is clear that in order for compensation to be 
awarded by VA, there must be present a current medical 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) [absent "proof of a present disability there can be no 
valid claim"] see also, e.g., Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); Chelte v. Brown, 10 Vet. App. 268 (1997).  So it is 
in this case.

The veteran and his attorney have argued that as a result of 
his diving accident, he has suffered harm in that he is now 
unable to pursue a career involving underwater diving, as 
such activity is medically contraindicated.  The Board has no 
reason to dispute that contention.  However, payment of 
monetary benefits under 38 U.S.C.A. § 1151 is premised on the 
presence of a disability which results in average impairment 
in earning capacity in civil occupations.  See 38 C.F.R. 
§ 3.321(b) and 4.1 (2000).  Here, the veteran seeks 
compensation because he cannot engage in one specific 
occupation, scuba diving.  He does not appear to contend that 
the residuals of the September 1995 diving accident impair 
his ability to perform most, indeed virtually all, other 
civil occupations.  The Board does not read into the law 
pertaining to the compensation of veterans any right on the 
part of any veteran to be compensated for an inability to 
perform a specific chosen occupation.  Cf. Kandik v. Brown, 9 
Vet. App. 434, 440 (1996).

To some extent, the veteran appears to be raising an argument 
couched in equity, in that he appears to be contending that 
he should be compensated because he can no longer engage in 
the occupation he desired.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress." Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].  As discussed above, the provisions pertaining to VA 
compensation, including under 38 U.S.C.A. § 1151, require the 
existence of current medical disability, rather than some 
limitation on employment in a specific field.

Similarly, to some extent it appears that the veteran is 
seeking what amounts to damages.  Under the VA compensation 
scheme, the Board is unable to award such relief.  See 
Bagwell v. Brown, 8 Vet. App. 336, 338 (1996): "It is not 
within the Court's power to award . . . traditional tort 
damages . . . .  See, e.g., Mason v. Brown, 8 Vet. App. 44, 
59 (1995) (Court cannot award punitive damages); Schleps v. 
Principi, 3 Vet. App. 415, 418 (1992) (Court not permitted to 
take equitable considerations into account)."  

In summary, in the absence of a current medical disability 
caused by the provision of training and rehabilitation 
services as part of an approved VA vocational rehabilitation 
program, the veteran's claim for benefits under 38 U.S.C.A. 
§ 1151 is denied.

Additional comment

After having reviewed the veteran's presentation in this 
case, the Board believes that  although issue on appeal has 
been denominated as entitlement to benefits under  
38 U.S.C.A. § 1151, it appears that in actuality the veteran 
is requesting VA monetary compensation for the period of time 
when he was unable to pursue his dive training and also 
reimbursement for the costs of his Emergency Room treatment 
on September 3rd and 4th of 1995.  For reasons stated below, 
the Board discerns possible issues which may need to be 
adjudicated by the RO.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991) [VA's statutory duty to assist means that VA must 
liberally read all documents or oral testimony submitted to 
include all issues presented]; Douglas v. Derwinski, 2 Vet. 
App. 103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record].    

Whether a benefit such as entitlement to reimbursement for 
unauthorized medical expenses and/or a temporary disability 
benefit is warranted in this case are separate and distinct 
legal questions which have not yet been addressed by the RO.
It is unclear whether the veteran continued to receive a 
subsistence allowance under the vocational rehabilitation 
program during the six months following the diving accident.  
See 38 U.S.C.A. § 3108.  Similarly, the issue of entitlement 
to reimbursement for the costs of his emergency medical 
expenses has not been the topic of original review.  Because 
the veteran was enrolled in a course of VA vocational 
rehabilitation, he was apparently eligible for VA medical 
care under the provisions of 38 U.S.C.A. § 3104(a)(9), and 
thus would appear to have a plausible basis supporting a 
claim for reimbursement of emergency medical expenses under 
38 U.S.C.A. § 1728.  

Because issues of entitlement to the continuance of 
vocational rehabilitation subsistence allowance or the issue 
of reimbursement for the costs of emergency medical expenses 
incurred during a course of vocational rehabilitation have 
not been addressed by an agency of original jurisdiction, the 
Board is without jurisdiction to consider either issue.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C. § 7105(a), (d)(1), (3), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process].  These issues are 
referred to the RO for appropriate consideration.     
The Board wishes to make it clear that nothing it this 
decision should be read as intimating any opinion, legal or 
factual, as to the ultimate disposition warranted.


ORDER

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of injury suffered during 
VA-sponsored vocational rehabilitation training in September 
1995 is denied.


REMAND

The veteran claims that service connection for a mitral valve 
defect is warranted.  He asserts that he has a mitral valve 
defect which was caused by medication he was prescribed for 
the control of his migraine headaches during service. 

Review of the veteran's service medical records reflect that 
his heart and vascular system were deemed to have been normal 
upon his entrance medical examination.  In June 1992 a mitral 
valve prolapse was diagnosed, but noted to have been 
asymptomatic.  The report of the medical examination 
conducted in conjunction with his disability discharge 
indicates that upon cardiovascular examination, no rubs, 
gallops, or murmurs were noted.  Upon VA examination in March 
1994, a moderately marked sinus arrhythmia was noted and 
there was a soft early systolic click but no third or fourth 
heart sounds, murmurs, or ventricular overactivity.  The 
examiner's diagnosis was of a prolapsed mitral valve which 
was hemodynamically insignificant.  In June 1998, a VA 
echocardiogram was interpreted as showing focal thickening of 
the anterior mitral leaflet, which may have represented a 
redundant mitral valve or vegetation, but there was no 
evidence of a prolapse involving the mitral valve at that 
time.  Following a June 1998 cardiology examination, another 
VA examiner observed a minimal murmur, but no true mitral 
incompetence or prolapse.

The veteran's service medical records reflect that he was 
prescribed various medications for the control of migraine 
headaches.  Service connection is currently in effect for 
migraine headaches.  In support of his claim, the veteran has 
submitted medical treatise evidence demonstrating that 
medications frequently prescribed for migraine headaches have 
been shown to cause deformities in heart valves.  One of 
these articles contains the conclusion that "in about half 
of patients with methysergide-associated valvular disease, 
cardiac murmurs have subsided either partially or completely 
on cessation of therapy, implying regression of the fibrotic 
process."  Stephen M. Austin, M.D., et al, Mitral Valve 
Disease Associated with Long-term Ergotamine Use, SOUTHERN 
MEDICAL JOURNAL, 1179 (October 1993).  

The Board is of the opinion that further evidentiary 
development is warranted prior to final appellate review of 
the claim.  Although the veteran has undergone several VA 
examinations in connection with this claim, it does not 
appear that any physician has provided a medical opinion as 
to whether the veteran has a cardiologic disability which is 
linked to service in any way.  Indeed, it is unclear from the 
record whether a heart disability currently exists.  See 
Brammer, supra.  Accordingly, a VA examination is warranted 
in order to determine whether the veteran currently has a 
mitral valve defect and if so, whether such defect is related 
to his service.

The Board observes that the veteran has not reported 
receiving any private or VA medical treatment or examination 
pertaining to his heart or cardiovascular system.  Thus, it 
does not appear that there are relevant private or VA medical 
records to be obtained for review.  If he has sought such 
treatment, he is hereby notified to report it to the RO, so 
that the records can be obtained for inclusion in his claims 
file.

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be afforded a VA 
examination to identify whether he 
currently has a heart disability and if 
so whether such is related to service 
and/or his service-connected headaches.  
The examiner is requested to provide a 
medical opinion as to the nature and 
etiology of any heart defect identified.  
In particular, the examiner should 
explain whether any heart defect 
identified impairs the veteran in any 
way.  The examining physician should 
specifically indicate whether any heart 
defect identified is related to the 
veteran's service.   The report of the 
examination should be associated with the 
veteran's VA claims folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and the newly-
promulgated implementing regulations, See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
has been completed.  Thereafter, the RO 
should readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case (SSOC).   An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As a final comment, the Board is of course aware of the 
length of time this issue has existed without being resolved.  
The Board is also aware of the veteran's frustration.  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 


